DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-15 and 21-26 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show forming an isolation layer over the magnetic element and the passivation layer, wherein the isolation layer comprises a polymer material; and forming a conductive line over the isolation layer, wherein the conductive line extends across the magnetic element (claim 1); forming a second polymer layer over the first polymer layer to cover the magnetic element; and forming a conductive line over the second polymer layer, wherein the conductive line extends across the magnetic element (claim 11); forming an isolation layer over the magnetic element and the semiconductor substrate, wherein the isolation layer comprises a polymer material; and forming a conductive line over the isolation layer, wherein the conductive line extends exceeding edges of the magnetic element (claim 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892